DETAILED ACTION
Applicant’s Appeal Brief received 29 June 2022 have been fully considered.  Claims 1-18 are therefore allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest an apparatus comprising a substrate having a substantially planar main surface, a plurality of photodiodes integrated in the substrate to enable vertical coupling of input light into the photodiodes such that one of the photodiodes receives part of the input light through an area of said main surface vertically above said one of the photodiodes and a plurality of in-line optical modulators integrated in the substrate and waveguide-connected in the substrate to a plurality of first vertical-coupling elements to enable vertical coupling of output light therefrom through said main surface in addition to the accompanying features of the independent claim.
A close prior art of record is previously discussed U.S. Patent Application Publication 2017/0168235 to Zhang et al.  Zhang teaches an apparatus comprising a substrate having a substantially planar main surface, a plurality of photodiodes integrated in the substrate to enable vertical coupling of input signal into the photodiodes such that one of the photodiodes receives part of the input light through an area of said main surface vertically above said one of the photodiodes (via IC chip)and a plurality of in-line optical modulators integrated in the substrate and waveguide-connected in the substrate.  But Zhang fails to expressly teach a plurality of photodiodes integrated in the substrate to enable vertical coupling of input light into the photodiodes.  An input light signal teaches an optical signal where as the input signal of Zhang starts as an optical signal but the then converted to an electrical signal, where the electrical signal is vertically coupled.  Furthermore, Zhang fails to teach or reasonably suggest a plurality of first vertical-coupling elements to enable vertical coupling of output light therefrom through said main surface.  
	Therefore, claims 1-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.  Reference A is the printed publication of the current application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874